              Case 1:18-cv-00577-LY Document 23 Filed 10/29/18 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

U.S. MONEY RESERVE, INC. D/B/A    §
UNITED RARE COIN & BULLION        §
RESERVE                           §                        CIVIL NO:
                                  §                         AU:18-CV-00577-LY
vs.                               §
                                  §
ARLENE M. KAGAN, WENDY C. WINER, §
ROBERT S. KAPLAN, AS EXECUTORS OF §
THE ESTATE OF FLORENCE KAPLAN     §
A/K/A FLORIE KAPLAN               §

                      ORDER SETTING INITIAL PRETRIAL CONFERENCE

        IT IS HEREBY ORDERED that the above entitled and numbered case has been set for an

INITIAL PRETRIAL CONFERENCE in Chambers, on the Seventh Floor of the United States

Courthouse, 501 West Fifth Street, Austin, Texas, on February 27, 2019 at 10:00 AM.

        The parties’ proposed scheduling order is tentatively approved and the parties shall comply with

the dates set forth in paragraphs 1 through 7 of such proposed order pending the initial pretrial

conference.

        FURTHER, the parties are notified that at the initial pretrial conference, the Court will schedule

a final pretrial conference and set a trial month.

              SIGNED this 29th day of October, 2018.




                                                       ______________________________
                                                       LEE YEAKEL
                                                       UNITED STATES DISTRICT JUDGE
